FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30356

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00085-RE

  v.
                                                 MEMORANDUM *
TERRENCE LEE SUNDSMO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Terrence Lee Sundsmo appeals from the district court’s judgment and

challenges the 188-month sentence imposed following his guilty-plea conviction

for possession of child pornography with previous conviction for sexual abuse of a

minor, in violation of 18 U.S.C. § 2252A(a)(5)(B), as enhanced by § 2252A(b)(2).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Sundsmo argues that the district court erred by imposing a five-level

enhancement under U.S.S.G. § 2G2.2(b)(5) because his 1996 convictions for

sexually abusing a minor do not qualify as relevant conduct or expanded relevant

conduct under U.S.S.G. § 1B1.3(a). We review de novo, United States v. Garner,

490 F.3d 739, 742 (9th Cir. 2007), and conclude that the enhancement under

section 2G2.2(b)(5) was properly imposed. See U.S.S.G. § 2G2.2(b)(5) & cmt.

n.1; U.S.S.G. Manual app. C., amend. 537 (1996) (“pattern of activity”

enhancement applies to “past sexual abuse or exploitation unrelated to the offense

of conviction” and, thus, reaches more “broad[ly] than the scope of relevant

conduct typically considered under §1B1.3”); Garner, 490 F.3d at 743 (“The plain

language of the Commentary to § 2G2.2 eliminates the need for any temporal or

factual nexus between the offense of conviction and any prior act of sexual abuse

or exploitation; the provision obviously intends to cast a wide net to draw in any

conceivable history of sexual abuse or exploitation of children.”). Sundsmo’s

various arguments for a narrower interpretation of section 2G2.2(b)(5) are

unavailing.

      AFFIRMED.




                                          2                                    11-30356